DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 19, 21, 22, 23, 25, 31, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over WERDECKER et al. (US 6,684,664) in view of LEHMANN et al. (US 2015/0052948).
Werdecker teaches a method of preparing a quartz glass body comprising pyrogenic silicon dioxide (col. 2 lines 51-54). Werdecker teaches providing a silicon dioxide granulate comprising: providing a pyrogenic silicon dioxide powder; and processing the silicon dioxide powder to give a silicon dioxide granulate (col. 2 lines 51-63), wherein the silicon dioxide granulate would a larger particle diameter than the silicon dioxide powder created in the flame hydrolysis (col. 2 lines 62-63). Werdecker teaches making a glass melt from the silicon dioxide granulate (col. 4 lines 16-18); and making a quartz glass body from at least a part of the glass melt (abstract). 
Werdecker teaches that the melting occurs in a metal mold but is silent to the metal material.
Lehmann teaches a method for producing a mold body from synthetic quartz glass. Lehmann teaches melting quartz granules in melting crucible of tungsten in an oven (para. 0115). It would have been obvious to one of ordinary skill in the art to try the 
Werdecker is silent to the content of OH, Cl, tungsten, and molybdenum. However, Werdecker teaches that the quartz is subjected to a cleaning step (col. 5 lines 53-60) and that it is desired for the total content of contaminants to be less than 400 ppb (col. 7 lines 29-31).
Regarding claim 21, Lehmann teaches the melting crucible does not have a coating selected from a material comprising rhenium, iridium, osmium or a combination thereof on the surface facing the glass melt (para. 0115).  
Regarding claim 22, Lehmann shows that the quartz glass body has a cylindrical form.
Regarding claim 23, Werdecker teaches that the powder has a content of metals that are different from aluminum of 116 ppb (col. 3 lines 65-67) which falls into the claimed range of less than 5 ppm. 
Regarding claim 25, Lehmann shows making a hollow body with at least one opening (figure 3).
Regarding claim 31, Lehmann teaches providing a hollow body (35 in figure 3) and filling the hollow body with a gas (para. 0118).
Regarding claim 33, Werdecker teaches forming a formed body from the quartz glass body (col. 7 lines 59-67).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WERDECKER et al. (US 6,684,664) in view of LEHMANN et al. (US 2015/0052948) as applied to claim 19 above, and further in view of ZENG et al. (US 2003/0159468).
Werdecker as modified by Lehmann teaches a method of preparing a quartz glass body comprising pyrogenic silicon dioxide. Lehmann shows in figure 3 that the oven has at least one gas inlet and at least one gas outlet.
Modified Werdecker is silent to the dew point of the gas.
Zeng teaches a method of making a silica tube using a melting crucible in an oven. Zeng teaches the oven has at least one gas inlet and one gas outlet, wherein a gas which is removed through the gas outlet has a dew point of -20°C to 10°C (para. 0026) which overlaps with the claimed range of  less than 0°C. It would have been obvious to one of ordinary skill in the art to try the dew point suggested by Zeng because Zeng teaches this makes it possible to eliminate the presence of hydrogen in the glass tube (para. 0027). 

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over WERDECKER et al. (US 6,684,664) in view of LEHMANN et al. (US 2015/0052948) as applied to claim 19 above, and further in view of DELLER et al. (US 5,776,240).
Werdecker as modified by Lehmann teaches a method of preparing a quartz glass body comprising pyrogenic silicon dioxide.
Deller teaches a method of making granules based on pyrogenically prepared silicon dioxide. Deller teaches that the silicon dioxide powder is prepared from siloxanes (col. 2 line 26 – col. 4 line 47). It would have been obvious to one of ordinary skill in the .

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over WERDECKER et al. (US 6,684,664) in view of LEHMANN et al. (US 2015/0052948) as applied to claim 19 above, and further in view of KOEPPLER et al. (US 2007/0145332).
Werdecker as modified by Lehmann teaches a method of preparing a quartz glass body comprising pyrogenic silicon dioxide.
Koeppler teaches a method for the production of laser-active quartz glass. Koeppler teaches providing a hollow body with at least one opening; introducing one or more core rods into the quartz glass body through the at least one opening to obtain a precursor; and drawing the precursor from in the warm to obtain a light guide with one or more cores and a jacket (para. 0005, 0051). It would have been obvious to one of ordinary skill in the art to use the hollow glass product of modified Werdecker in the method of Koeppler because Werdecker teaches that the end product can be used in high temperature applications (col. 13 lines 1-2).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 19, 22-25, 29 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19, 20, 26-28, 30, 32-34 of copending Application No. 16/061585 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 19 is taught by copending claims 19, 20, 26, and 32. Instant claim 22 is taught by copending claim 32. Instant claim 23 is taught by copending claim 27. Instant claim 24 is taught by copending claim 28. Instant claim 25 is taught by copending claim 30. Instant claim 29 is taught by copending claim 33. Instant claim 31 is taught by copending claim 34.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 19, 22-25, 29 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19, 20, 26-28, 30, 32-34 of copending Application No. 16/062382 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 19 is taught by copending claims 19, 20, 26, and 32. Instant claim 22 is taught by copending claim 32. Instant claim 23 is taught by copending claim 27. Instant claim 24 is taught by copending claim 28. Instant claim 25 is taught by copending claim 30. Instant claim 29 is taught by copending claim 33. Instant claim 31 is taught by copending claim 34.


Response to Arguments
Applicant's arguments filed March 1, 2021 have been fully considered but they are not persuasive. Applicant argues that Aoyama does not teach granulating the silicon dioxide powder or melting in a melting crucible; however, Aoyama has been replaced with Werdecker to teach the claimed limitations.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on February 12, 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130.  The examiner can normally be reached on Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741